Order unanimously reversed and the original determination of the State Rent Administrator reinstated and confirmed unless the tenant agrees to assume the expense of the medical examination of the landlord’s grandchild. After the examination the State Rent Administrator will then determine the bona fides of the landlord’s application for eviction. The direction for payment by the landlord of the fee of the doctor was, in the circumstances, improper. Settle order on notice. Present — Dore, el. P., Cohn, Breitel and Bergan, JJ.